DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment

The amendment filed on 30 June 2022 has been entered. Claim(s) 1-2,5-17 and 21 remain pending in this application. Claim(s) 3-4 and 18-20 have been cancelled.  
The amendment to claim 21 has overcome the claim objection set forth in the office action mailed 30 March 2022.
Allowable Subject Matter
Claims 1-2,5-17 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The limitations “the first surface area and the second surface area are along an interface between the electrically operated propellant and a propellant grain of the at least one propellant grain” along with the remaining limitations of Claim 1 are not taught or fairly suggested in the prior art of record. 
Villarreal (U.S. Pre-grant Publication 2017/0097213) shows a rocket using an electrically operated propellant, Paragraph 0014, at least one propellant grain, 120, 121 and 122, and at least one pair of electrodes, 34, 35 and 36, with a ground plane electrode, 34, along a first surface area and an ignition electrode, 35, along a second surface area but does not show the first surface area and the second surface area are along an interface between the electrically operated propellant and a propellant grain of the at least one propellant grain.  Further Villarreal describes at least in Paragraph 0014 that the electrically operated propellant is located between the electrodes therefore it would not be obvious to one of ordinary skill in the art to have moved the electrodes such that they are both along the interface between the propellant grain and the electrically operated propellant.

Claims 1-2 and 5-15 depend from Claim 1 and necessarily include the allowable subject matter discussed above and therefore are allowed.

Claim 16 contains substantially the same subject matter and therefore is allowed. 

Claim 17 depend from Claim 16 and necessarily include the allowable subject matter discussed above and therefore are allowed.

The limitations “the ignition electrode is arranged, the ground plane electrode being arranged outside the groove, wherein the electric field is directed into the groove for ignition in the groove” along with the remaining limitations of Claim 21 are not taught or fairly suggested in the prior art of record. 
Villarreal (U.S. Pre-grant Publication 2017/0097213) shows a rocket using an electrically operated propellant, Paragraph 0014, at least one propellant grain, 120, 121 and 122, and at least one pair of electrodes, 34, 35 and 36, and a groove, 126, but does not show the ignition electrode is arranged, the ground plane electrode being arranged outside the groove, wherein the electric field is directed into the groove for ignition in the groove.  Further Villarreal shows in Figure 5 that the electrodes that cooperate together to ignite the electrically operated propellant are both located in the groove therefore it would not be obvious to one of ordinary skill in the art to have moved the ground plane electrode out of the groove.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT THOMAS whose telephone number is (571)272-4813. The examiner can normally be reached Monday-Friday 8:00am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571)272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRT/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741